Citation Nr: 0331862	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the original amount of $6,270.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1955 until August 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1999 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In an income-net worth and employment statement submitted 
in April 1997 in conjunction with a claim of entitlement to 
nonservice-connected pension, the veteran noted that he was 
not receiving any supplemental security or public assistance 
income; his total monthly income was listed as zero.

2.  In a May 1997 rating decision, the veteran was awarded 
nonservice-connected pension benefits, with payment effective 
May 1, 1997.

3.  An award letter dated in June 1997 informed the veteran 
that the award was based on zero countable annual income, and 
instructed him to notify VA immediately if such was not the 
case; the veteran was further instructed to notify VA once a 
decision was made regarding his Social Security appeal.  

4.  In a letter dated August 2, 1997, the Social Security 
Administration informed the veteran that he was entitled to 
monthly disability benefits in the amount of $849.00 
beginning in October 1997 and that he would receive the first 
payment on or about November 3, 1997. 

5.  In a letter dated October 27, 1997, the Social Security 
Administration apprised the veteran that $25.00 was to be 
deducted from his monthly benefits, and that as a result his 
monthly checks would be in the amount of $882.00 beginning 
with the payment that he would receive on or about January 3, 
1998.  

6.  In a letter from the Social Security Administration dated 
August 6, 1998, the veteran was informed that his benefits 
were to be increased to $905.00 per month; he was informed 
that he would receive his first payment in that amount 
shortly after September 3, 1998.

7.  In a letter dated October 1, 1998, the RO again reminded 
the veteran to inform them immediately of any change in his 
income.  

8.  As reflected in a payment of contact dated October 5, 
1998, the veteran notified VA of his SSA award, and a copy of 
the award letter was received the next day.

9.  In a letter dated October 16, 1998, the RO indicated it 
had terminated the veteran's disability pension benefits 
effective from May 1, 1997 and informed him that an 
overpayment had occurred.

10.  By a Supplemental Statement of the Case determination 
dated June 17, 2003, the effective date of the termination of 
pension benefits was adjusted to reflect the initial receipt 
of Social Security benefits during the first week of November 
1997.

11.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

12.  The appellant bears significant fault with respect to 
creation of the overpayment of pension benefits in the 
original amount of $6,270.00 by virtue of his continued 
acceptance of VA benefits at the maximum rate, with the 
knowledge that an adjustment in his countable income had 
occurred.

13.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

14.  Recovery of the overpayment of pension benefits would 
not create an undue hardship.  


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment of pension benefits.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).

2.  Recovery of an overpayment of pension benefits in the 
calculated original amount of $6,270.00 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) do not apply to this appeal.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Relevant law and regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2002).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2002).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

In April 1997, the veteran submitted an income-net worth and 
employment statement in conjunction with a claim of 
entitlement to nonservice-connected pension.  That document 
revealed that the veteran was not receiving any supplemental 
security or public assistance income.  He listed his total 
monthly income as zero.

In a letter dated May 9, 1997, the RO informed the veteran 
that they were working on his claim, but that they required 
additional information.  Specifically, they requested a copy 
of his latest Social Security award letter.  The veteran 
responded in correspondence received by the RO on May 15, 
1997.  In his response, the veteran clarified that he was not 
receiving any Social Security benefits at that time.  He 
explained that he had applied for such benefits, but was 
unsure of whether his claim would be approved. 

Having received a response from the veteran, the RO 
adjudicated his claim.  In a May 1997 rating decision, the 
veteran was awarded nonservice-connected pension benefits 
with payment effective May 1, 1997.  An award letter dated in 
June 1997 informed the veteran that the award was based on 
zero countable annual income.  The veteran was instructed to 
notify VA immediately if such was not the case.  The June 
1997 letter also instructed the veteran to notify VA once a 
decision was made regarding his Social Security appeal.  

In a letter dated August 2, 1997, the Social Security 
Administration informed the veteran that he was entitled to 
monthly disability benefits beginning in October 1997.  He 
was notified that he would receive an $849.00 payment for the 
month of October on or about November 3, 1997.  Thereafter, 
he would continue to receive $849.00 monthly on about the 
third of each month.  

A letter dated October 27, 1997, from the Social Security 
Administration noted that a Social Security Income 
overpayment had occurred.  As a consequence, $25.00 was to be 
deducted from the veteran's monthly benefits.  He was 
informed that his monthly benefits would be amended to 
$882.00, beginning with the payment that he would receive on 
or about January 3, 1998.  The primary significance of that 
letter is that it revealed that the veteran continued to 
receive Social Security benefits after he received his the 
initial payment in the amount of $849.00 in November 1997.

In a letter from the Social Security Administration dated 
August 6, 1998, the veteran was informed that his benefits 
were to be increased to $905.00 per month.  He was informed 
that he would receive his first payment in that amount 
shortly after September 3, 1998.

In a letter dated October 1, 1998, the RO again reminded the 
veteran to inform them immediately of any change in his 
income.  A report of contact dated October 5, 1998, noted 
that the veteran called to report that he would have a change 
in income effective November 3, 1997, of $849.00 per month in 
Social Security benefits.  The veteran submitted a copy of 
the August 1998 Social Security Administration award letter.  
Such information was received by the RO on October 6, 1998.  

In a letter dated October 16, 1998, the RO indicated it had 
terminated the veteran's disability pension award, effective 
from May 1, 1997, and informed him that an overpayment had 
occurred.  In a letter dated October 29, 1998, the original 
amount of the overpayment was indicated to be $10, 561.00.  

In November 1998, the veteran requested a waiver of his 
overpayment.  He stated that if forced to repay the debt his 
health would suffer, as he would have to go without 
medications and food.  He also noted that he was two month's 
behind in the payment of his utility bills.  In closing, the 
veteran stated that he was not aware that it was illegal to 
simultaneously draw Social Security disability and a VA 
pension.  

Accompanying the veteran's November 1998 request for a waiver 
of overpayment was a financial status report.  That document 
revealed that the veteran's monthly income was $1000.00, 
consisting of a $905.00 Social Security disability award and 
a $95.00 VA disability compensation award.  He listed his 
total monthly expenses as $1004.00.  The veteran indicated 
that he could not pay any monthly amount toward the reduction 
of his debt.  

In April 1999, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver of overpayment.  
The veteran disagreed with that determination and initiated 
an appeal.  

In his May 1999 notice of disagreement, the veteran stated 
that the repayment of his debt to VA would create an undue 
hardship.  He mentioned that he was currently paying $180.00 
per month for health insurance and that as of October 1999 he 
would be required to pay over $400.00 monthly for the same 
coverage.  He added that he could not even afford to pay for 
medicines prescribed by his doctor.  The veteran remarked 
that if his $96 monthly VA payment was withheld he would be 
living in the poverty range.  In that letter, the veteran 
also noted his 4 honorable discharges from service and his 
medals and decorations awarded to him.  

A letter dated June 7,1999, from Cobraserv National Service 
Center confirmed the veteran's statements that his 
Medical/HMO coverage would expire on September 3, 1999.  The 
letter stated that he would be eligible to convert his 
coverage to an individual policy.  

A financial status report dated in March 2001 noted the 
veteran's monthly income to be $1150.00.  His total monthly 
expenses were noted to be $1069.00.  That document showed 
that the veteran was working at a department store and 
earning a monthly gross salary of $500.00, prior to payroll 
deductions.  His monthly cost of insurance was noted to be 
$60.00.  

At a hearing before the undersigned in March 2001, the 
veteran stated that he was first awarded Social Security 
benefits (SSI) on November 3, 1997.   The award was in the 
amount of $849.00 per month.  When it became known that he 
was receiving a military pension, he was required to pay back 
$849.00 in $25.00 increments from his Social Security 
disability award.  The veteran explained that he received 
only one payment of $849.00 for SSI and that he paid that 
back in full.  The veteran made clear that from November 3, 
1997 until September 3, 1998, he received no money from the 
Social Security Administration.  From September 3, 1998, 
onward he received Social Security disability payments.  The 
veteran explained that as he received those disability 
payments he also continued to draw on his veteran's benefits.  
He believed that he was entitled to collect both since he had 
paid into Social Security while in the military.  

At his March 2001 hearing, the veteran contended that when he 
made the election to receive VA pension benefits instead of 
service-connected disability benefits, he did not understand 
that by doing so he had made himself ineligible to receive 
Social Security benefits.  Moreover, he contended that had he 
been fully aware of the consequences of receiving VA pension 
benefits, he would have declined such option and continued to 
receive only disability benefits, and that had he so chosen, 
the overpayment at issue would not have arisen.  The veteran 
expressed his desire that VA pay him the amount that he would 
have received in the form of service-connected disability 
benefits and deduct that from the debt alleged to be owed.  

Also in his hearing testimony, the veteran stated that he 
first notified VA of an overpayment on June 5, 1998.  (The 
Board observes that in actuality, it appears that such notice 
was actually given on October 5, 1998, the date of a report 
of contact and the date cited in the cover letter 
accompanying a copy of the Social Security letter, received 
by the RO on October 6, 1998.)  The veteran stated that after 
informing VA of his receipt of Social Security funds, they 
notified him of the overpayment in the amount of $10, 561.00.

In further testimony, the veteran explained that he had no 
intent to defraud the government, and that he thought he was 
entitled to both Social Security and VA benefits.  He only 
contacted VA and informed them of his Social Security income 
because form letters had instructed him to, not because he 
realized any wrongdoing.  

As the March 2001 hearing continued, the veteran discussed 
his living expenses.  He stated that the financial report 
filed in November 1998 did not account for all of his debt.  
He reported that at least $550 of his past due debt was 
incurred prior to November 1998, and possibly considerably 
more.  He further stated that in listing his expenses in 
November 1998, he failed to account for various medications.  
Regarding the veteran's current living expenses, it was noted 
that he was living with his wife and that she had an income 
as a schoolteacher.  The veteran stated that she paid for the 
rent, while he used his income to pay past due bills and to 
pay a car loan incurred after the creation of the overpayment 
at issue.  On the financial report dated March 2001 and 
submitted at the time of the hearing, the veteran did not 
disclose his wife's income or note that she was paying his 
current rental expenses.  He explained that the entries for 
rent on the report represented past due rent.  The financial 
report merely noted that his spouse was not responsible for 
his debts, per a prenuptial agreement.

In July 2001, the RO provided the veteran with an accounting 
of how his overpayment was derived.  The amount of the 
original overpayment when established in October 1998 was 
confirmed to be $10, 561.00.

Also per the Board remand in May 2001, the veteran was asked 
to submit another financial status report.  He was also 
requested to submit complete copies of his Federal income tax 
returns for 1999 and 2000, if available.  Both requests were 
made in an April 2003 letter from the RO.  The veteran did 
not respond to those requests.  

By a Supplemental Statement of the Case determination dated 
June 17, 2003, the effective date of the termination of 
pension benefits was adjusted to reflect the initial receipt 
of Social Security during the first week of November 1997.  
The original amount of the overpayment was reduced to 
$6,270.00.

Analysis 

In the present case, there is no question that there was an 
overpayment of VA pension benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

In the instant case, the evidence of record confirms the 
appellant's failure to report a change in his income brought 
about by an award of Social Security benefits.  Moreover, a 
July 2001 audit conducted by the RO showed that the amount of 
the indebtedness mirrors the amount of the overpayment of 
pension benefits by VA due to the appellant's failure to 
supply such information.  Indeed, the audit revealed that, 
effective May 1, 1997, the veteran had been paid $12,169.00 
in benefits while he should have been paid $1,608.00.  Thus, 
an overpayment of $10,561.00 was created.  As noted above, in 
July 2003, the audit was adjusted to reflect that he had no 
income from the commencement of his pension award on May 1, 
1997 until the first week of November 1997.  The veteran's 
original overpayment debt was reduced to $6,270.00.

In determining that the veteran's indebtedness was validly 
created, the Board acknowledges the veteran's statements, 
made at his March 2001 personal hearing, that he only 
received one payment from Social Security (SSI) in November 
1997, in the amount of $849.00, which he paid back when he 
began receiving Social Security disability payments in 
September 1998.  However, the evidence of record does not 
corroborate that contended payment history.  Instead, an 
October 1997 letter from the Social Security Administration 
indicated that the veteran was continuing to receive monthly 
payments after his initial payment of $849.00 received in 
November 1997.  That letter showed that the veteran's benefit 
would be amended to $882.00 per month, after a $25.00 monthly 
reduction to pay back his overpayment to them.  Thus, the 
veteran's statement that he did not receive any Social 
Security income subsequent to his November 1997 benefit 
payment until September 1998 is clearly incorrect.  He was 
receiving income from Social Security, and such income was 
the basis for his valid overpayment.  

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the veteran failed to inform VA of his 
receipt of Social Security benefits that began effective 
October 1997.  That situation is not tantamount to fraud or 
misrepresentation.  However, it must be considered whether 
his actions constitute "bad faith."  The determining factor 
is whether any given conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  While 
it is conceivable that the appellant's failure to inform VA 
of his change in income was motivated by an intent to seek an 
unfair advantage, the Board fails to find bad faith here.  
That conclusion is based upon Richards v. Brown, 9 Vet. App. 
255 (1996), in which it was found that the neglect to fulfill 
some duty or contractual obligation was not an appropriate 
basis for a bad faith determination.  Here, the appellant was 
contractually obligated to inform VA of changes in his 
income.  Thus, based on Richards, his failure to do so is 
insufficient to establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.  

Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.
The first two "equity and good conscience" elements to 
consider are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously discussed, the veteran 
was informed by letter in August 1997 that he would receive 
Social Security benefits effective October 1997, and that the 
first check would arrive in early November 1997.  Despite 
receiving such notice, and despite being repeatedly informed 
by VA of the need to report any changes in income, the 
veteran did not inform VA of his Social Security award until 
October 1998, a full year after it became effective.  Thus, 
it is clear that there is significant fault on the part of 
the veteran.  

The veteran has contended that VA is at fault for the 
creation of his indebtedness.  Specifically, he contended 
that VA failed to inform him of the consequences of switching 
from service-connected disability benefits to nonservice-
connected pension.  He stated that if it were properly 
explained to him that he could not simultaneously draw VA 
pension and Social Security benefits, then he would not have 
elected a VA pension and instead would have continued to 
receive service-connected disability benefits.  Had he made 
such choice, no overpayment would have been created.  

The Board is not persuaded by the veteran's argument that the 
VA shares fault for the creation of the overpayment.  While 
it may be true that he received poor information regarding 
the consequences of switching from service-connected 
disability benefits to nonservice-connected pension benefits, 
the fact remains that, in correspondence from the RO dated in 
May 1997 and June 1997, the veteran was apprised of the 
urgent need to alert VA of any changes in his income.  In 
fact, the May 1997 letter specifically discussed Social 
Security benefits, putting the veteran on notice that such 
monies constituted income that had to be reported to VA.  Had 
the veteran immediately reported his change in income, as he 
was instructed to on multiple occasions, the current 
overpayment would have been avoided, regardless of his 
decision to switch from VA compensation to pension benefits.  

In sum, the veteran was at fault for not timely notifying VA 
of the change in income brought about by his receipt of 
Social Security benefits beginning in November 1997.   No 
corresponding fault on the part of VA  has been persuasively 
demonstrated.  Thus, considerations of fault fail to support 
the veteran's request for a waiver of overpayment.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  The most recent 
financial status report of record, submitted in March 2001, 
indicated a total monthly net income of $1150.00.  Total 
monthly expenses were $1069.00.  As the veteran's monthly 
household income exceeds his expenses, the Board finds that 
no undue hardship would result from repayment of the debt.  
Moreover, the March 2001 financial status report did not 
include the income earned by the veteran's spouse, who was 
employed as a schoolteacher.  If such information had been 
provided, total net monthly income would have exceeded total 
monthly expenses by an even greater margin.  The financial 
status report noted that, per a prenuptial agreement, the 
veteran's spouse was not responsible for his debts.  However, 
notwithstanding any prior agreement between the veteran and 
his spouse, there is no evidence of record showing that the 
income of the veteran's spouse is unavailable to him.  

With further regard to the question of whether enforcement of 
the debt would cause an undue hardship, the Board notes that, 
per remand instructions ordered in May 2001, the RO contacted 
the veteran and requested that he submit another financial 
statement.  He was also asked to submit complete copies of 
his Federal income tax returns for 1999 and 2000, if 
available.  Both requests were made in an April 2003 letter 
from the RO.  As the veteran did not respond to those 
requests, there is no additional evidence with which to 
substantiate the veteran's contention that repayment of his 
indebtedness would cause an undue hardship.  Based on the 
evidence available, his contention of undue hardship is not 
supported and thus does not serve as a basis for a waiver of 
the overpayment.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  Such pension payments served 
their intended purpose during the period of his established 
entitlement.  Once the veteran received income from other 
sources, such payments were supposed to cease at that time.  
Thus, recovery of the overpayment would not be self-defeating 
but would rather affirm the intended purpose of the pension 
award as understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment. 

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the original amount of $6,270.00 is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



